             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HASAN GOODEN-REID,                      :
                                        :
               Petitioner,              :
                                        :     Civil No. 1:19-CV-1120
          v.                            :
                                        :     Judge Sylvia H. Rambo
BARRY SMITH, et al.,                    :
                                        :
               Respondents.             :



                                    ORDER

      AND NOW, this 9th day of APRIL 2020, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT Mr. Gooden-Reid’s

motion to permit Jules Jette next friend standing (Doc. 2) is DENIED.



                                             S/Sylvia H. Rambo
                                            ________________________
                                            SYLVIA H. RAMBO
                                            United States District Judge
